DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7, 10, and 11 of U.S. Patent No. 11175537. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims in the instant application. 
Regarding claim 1, Claim 1 of patent 11175537 teaches a display device comprising: a first substrate; a second substrate facing the first substrate (lines 1-3 of claim 1); a light blocking member disposed between the first substrate and the second substrate; a plurality of color conversion layers between the first substrate and the second substrate in respective pixel areas; a partition wall among the plurality of color conversion layers (lines 9-14 of claim 1); and a blue light providing unit below the color conversion layers (lines 24-25 of claim 1).
Regarding claim 2, Claim 1 of patent 11175537 teaches that the partition wall has a width less than a width of the light blocking member (lines 21-23 of claim 1).

Regarding claim 3, Claim 1 of patent 11175537 teaches a first line disposed on the first substrate and extending in a first direction and a second line disposed on the first substrate and extending in a second direction which intersects the first direction (lines 4-7 of claim 1), and wherein the partition wall is corresponding to the first line and the second line (lines 14-15 of claim 1).
Regarding claim 4, Claim 1 of patent 11175537 teaches that the first line is a gate line, and the second line is a data line (lines 7-8 of claim 1).
Regarding claim 5, Claim 2 of patent 11175537 teaches that color conversion layer is on a lower surface of the second substrate.
Regarding claim 6, Claim 3 of patent 11175537 teaches a dichroic blocking layer on the color conversion layer.
Regarding claim 7, Claim 4 of patent 11175537 teaches the color conversion layer further comprises a low refractive index layer.
Regarding claim 8, Claim 1 of patent 11175537 teaches that a portion of the partition wall corresponding to the second line has a width greater than a width of a portion of the partition wall corresponding to the first line (lines 14-19 of claim 1).
Regarding claim 9, Claim 10 of patent 11175537 teaches that the color conversion layer comprises a phosphor in an area defined by the partition wall.
Regarding claim 10, Claim 11 of patent 11175537 teaches that the phosphor comprises a red phosphor and a green phosphor.
Regarding claim 11, Claim 6 of patent 11175537 teaches that the color conversion layer comprises a phosphor and a transparent layer.

Regarding claim 12, Claim 7 of patent 11175537 teaches a thin film transistor at an intersecting area between the first line and the second line; and a pixel electrode connected to the thin film transistor.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10, 13, and 15-18 of U.S. Patent No. 10551672 in view of Park et al. (US Pub. 20130242228 and hereafter Park). 
Regarding claim 1, Claim 1 of patent 10551672 teaches a display device comprising: a first substrate; a second substrate facing the first substrate (lines 1-3 of claim 1); a light blocking member disposed on the first substrate (lines 10 of claim 1); a plurality of color conversion layers on the second substrate in respective pixel areas (lines 13-14 of claim 1); a partition wall among the plurality of color conversion layers (lines 15-16 of claim 1).
Claim 1 of patent 10551672 does not specifically teach that the light blocking member and the plurality of color conversion layers are disposed between the first substrate and the second substrate or a blue light providing unit below the color conversion layers.
However, Park teaches (in figures 1 and 2) forming the light blocking member (220) and the plurality of color conversion layers (230 including 230R, 230G, 230T, and 231) such that they are disposed between the first substrate (110) and the second substrate (210) and a blue light providing unit (500 see paragraph 44) below the color conversion layers.
It would have been obvious to one or ordinary skill in the art at the time of filing to provide the light blocking member and the plurality of color conversion layers such that they are disposed between the first substrate and the second substrate and to include a blue light providing unit below the color conversion layers as taught by Park. 
The motivation to form the light blocking member and the color conversion layers between the substrates would have been to protect the layers. The motivation to include the blue light providing unit would have been to provide a display in which the direction of light emitted outside is wide and grays of the light are not changed according to position, such that the light may have a wide viewing angle as taught by Park (paragraph 91). 
Regarding claim 2, Claim 1 of patent 10551672 teaches that the partition wall has a width less than a width of the light blocking member (lines 28-30 of claim 1).
Regarding claim 3, Claim 1 of patent 10551672 teaches that a first line disposed on the first substrate and extending in a first direction and a second line disposed on the first substrate and extending in a second direction which intersects the first direction (lines 6-9 of claim 1), and wherein the partition wall is corresponding to the first line and the second line (lines 15-17 of claim 1).
Regarding claim 4, Claims 1 and 13 of patent 10551672 teaches that the first line is a gate line (lines 1-2 of claim 13).
Claims 1 and 13 of patent 10551672 does not specifically teach that the second line is a data line.
However, Park teaches that a first line (121) is a gate line and the second line is a data line (“data line” see paragraph 48 lines 3-5). 
It would have been obvious to one or ordinary skill in the art at the time of filing to form the second line as a data line. 
The motivation would have been to provide control for the TFT of the device. 
Regarding claim 5, Claims 1-3 of patent 10551672 teaches that the color conversion layer is on a lower surface of the second substrate (lines 1-3 of claim 3).
Regarding claim 6, Claims 1-4 of patent 10551672 teaches a dichroic blocking layer between the color conversion layer and the polarizer (lines 2-3 of claim 4).
Claims 1-4 of patent 10551672 does not specifically teach that the dichroic blocking layer is on the color conversion layer. 
However, Park teaches (in figures 1 and 2) forming the dichroic blocking layer (232 see paragraph 94) on the color conversion layer (230). 
It would have been obvious to one or ordinary skill in the art at the time of filing to form the dichroic blocking layer on the color conversion layer. 
The motivation would have been to provide light recycling as taught by Park (see paragraph 94). 
Regarding claim 7, Claims 1 and 10 of patent 10551672 teaches that the color conversion layer further comprises a low refractive index layer (lines 1-3 of claim 10).
Regarding claim 8, Claim 1 of patent 10551672 teaches that a portion of the partition wall corresponding to the second line has a width greater than a width of a portion of the partition wall corresponding to the first line (lines 15-24 of claim 1).

Regarding claim 9, Claims 1 and 15 of patent 10551672 teaches that the color conversion layer comprises a phosphor in an area defined by the partition wall (lines 1-3 of claim 15).
Regarding claim 10, Claims 1 and 15-16 of patent 10551672 teaches that the phosphor comprises at least one of a red phosphor, a green phosphor, and a blue phosphor (lines 2-3 of claim 16).
Claims 1 and 15-16 of patent 10551672 do not specifically teach that the phosphor comprises a red phosphor and a green phosphor. 
However, Kim teaches (in figures 1 and 2) that the color conversion layer (230) comprises a red phosphor (230RQD) and a green phosphor (230GQD).
It would have been obvious to one or ordinary skill in the art at the time of filing to form the phosphor in the color conversion layer to include both a red phosphor and a green phosphor as taught by Kim. 
The motivation would have been to provide three primary colors of light thereby allowing a color display. 
Regarding claim 11, Claims 1 and 17 of patent 10551672 teaches that the color conversion layer comprises a phosphor and a transparent layer (lines 1-3 of claim 17).
Regarding claim 12, Claims 1 and 18 of patent 10551672 teaches a thin film transistor at an intersecting area between the first line and the second line; and a pixel electrode connected to the thin film transistor (lines 1-6 of claim 18).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "the color conversion layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the color conversion layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the color conversion layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the second line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first line" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the color conversion layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the color conversion layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the second line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the first line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is rejected due to its dependency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US Pub. 20130242228 and hereafter Park).
As per claim 1, Park teaches (in figures 1 and 2) a display device comprising: a first substrate (110); a second substrate (210) facing the first substrate; a light blocking member (220) disposed between the first substrate and the second substrate; a plurality of color conversion layers (230 including 230R, 230G, 230T, and 231) between the first substrate and the second substrate in respective pixel areas; a partition wall (black matrix 221) among the plurality of color conversion layers; and a blue light providing unit (500 see paragraph 44) below the color conversion layers.
As per claim 5, Park teaches (in figures 1 and 2) that the color conversion layer (230 including 230R, 230G, 230T, and 231) is on a lower surface of the second substrate (210).
As per claim 6, Park teaches (in figures 1 and 2) a dichroic reflection layer (232 see paragraph 94) on the color conversion layer (230).
As per claim 7, Park teaches (in figures 1 and 2) that the color conversion layer (230 including 230R, 230G, 230T, and 231) further comprises a low refractive index layer (231 see paragraph 84).
As per claim 9, Park teaches (in figures 1 and 2) that the color conversion layer (230) comprises a phosphor (230GQD and 230RQD) in an area defined by the partition wall (221). 
As per claim 10, Park teaches (in figures 1 and 2) that the phosphor comprises a red phosphor (230RQD) and a green phosphor (230GQD).
As per claim 11, Park teaches (in figures 1 and 2) that the color conversion layer (230) comprises a phosphor (230GQD) and a transparent layer (230T).
As per claim 12, Park teaches (in figures 1 and 2) a thin film transistor at an intersecting area (TFT as disclosed in paragraph 47 lines 1-2) between the first line (“data line”) and the second line (121) (paragraph 47); and a plurality of pixel electrode (190) connected to the thin film transistor (see paragraph 48).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. 20130242228 and hereafter Park) as applied to claim 1 above and in further view of Kamijima (US Pub. 20070182874).
As per claim 2, Park does not specifically teach that the partition wall has a width less than a width of the light blocking member.
However, Kamijima teaches (in figures 9-10B) when forming a first light blocking layer (AP1) on a lower substrate (10) and a second light blocking layer (AP2) on an upper substrate (20) that the second light blocking layer should have a width less than a width of the first light blocking member in order to improve light efficiency (see paragraph 105). 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the width of the partition wall to be less than the width of the light blocking member.
The motivation would have been to increase light efficiency as taught by Kamijima (paragraph 105).
Claim 3, 4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. 20130242228 and hereafter Park) as applied to claim 1 above and in further view of Matsushima (US Pub. 20140092353).
As per claim 3, Park teaches (in figures 1 and 2) a first line (gate line 121) disposed on the first substrate and extending in a first direction and a second line (“data line” see paragraph 48 lines 3-5) disposed on the first substrate and extending in a second direction which intersects the first direction, and wherein the partition wall is corresponding to the first line (overlaps gate line 121 as shown in figure 2).
	Park does not specifically teach that the partition wall corresponds to the second line.
However, Matsushima teaches (in figures 2 and 8) providing first (41) and second (42) lines and providing a partition wall (22) between color conversion layers (23) such that it overlaps both the first and the second lines. 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the partition wall to overlap the first and second lines as suggested by Matsushima.
The motivation to form the partition wall to overlap the first and second lines would have been to prevent light leakage while ensuring the largest aperture ratio possible as suggested by Matsushima (see paragraph 132). 
As per claim 4, Park in view of Matsushima teaches that the first line (121 in Park) is a gate line, and the second line (“data line” see paragraph 48 lines 3-5 in Park) is a data line.
As per claim 8, Park teaches (in figures 1 and 2) a first line (“data line” see paragraph 48 lines 3-5) disposed on the first substrate and extending in a first direction and a second line (gate line 121) disposed on the first substrate and extending in a second direction which intersects the first direction, and wherein the partition wall is corresponding to the first line (overlaps gate line 121 as shown in figure 2).
Park does not specifically teach that the partition wall corresponds to the second line or that a portion of the partition wall corresponding to the second line has a width greater than a width of a portion of the partition wall corresponding to the first line.
However, Matsushima teaches (in figures 2 and 8) providing first (42) and second (41) lines and providing a partition wall (22) between color conversion layers (23) such that it overlaps both the first and the second lines wherein a portion (22A) of the partition wall corresponding to the second line has a width (h1) greater than a width (h2) of a portion (22B) of the partition wall corresponding to the first line (see paragraph 132). 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the partition wall to overlap the first and second lines such that a portion of the partition wall corresponding to the second line has a width greater than a width of a portion of the partition wall corresponding to the first line as suggested by Matsushima.
The motivation would have been to prevent light leakage while ensuring the largest aperture ratio possible as suggested by Matsushima (see paragraph 132).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871